Exhibit 10.2

STOCK OPTION AGREEMENT

THIS AGREEMENT is by and between Superior Energy Services, Inc. (“Superior”),
and <<Participant Name>> (“Optionee”).

WHEREAS Optionee is a key employee of Superior or one of its subsidiaries
(collectively, the “Company”) and Superior considers it desirable and in its
best interest that Optionee be given an inducement to acquire a proprietary
interest in the Company and an added incentive to advance the interests of the
Company by possessing an option to purchase shares of the common stock of
Superior, $.001 par value per share (the “Common Stock”), in accordance with the
2013 Stock Incentive Plan (the “Plan”).

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

1.

GRANT OF OPTION

On <<Grant Date>> (the “Date of Grant”), Superior granted to Optionee the right,
privilege and option to purchase <<Awards Granted>> shares of Common Stock (the
“Option”) at an exercise price of $            per share (the “Exercise Price”).
The Option shall be exercisable at the time specified in Section 2 below. The
Option is a non-qualified stock option and shall not be treated as an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

2.

TIME OF EXERCISE

2.1 Subject to the provisions of the Plan and the other provisions of this
Agreement, the Option shall vest in annual installments (disregarding any
fractional shares) as follows:

 

Scheduled Vesting Date

   Amount of Shares To Vest

January 15, 20    

   33%

January 15, 20    

   33%

January 15, 20    

   Remaining balance

The Option shall expire and may not be exercised later than the tenth
anniversary of the Date of Grant.

2.2 Except as otherwise provided herein, upon the termination of Optionee’s
employment with the Company, any portion of the Option that has not yet become
exercisable shall terminate immediately. If (a) Optionee’s employment by the
Company is terminated because of death or disability (within the meaning of
Section 22(e)(3) of the Code), or (b) if there has been a Change of Control (as
defined in the Plan), then any portion of the Option that has not yet vested
shall become immediately exercisable on the date of such termination of
employment or Change of Control. If Optionee’s employment by the Company is
terminated because of (a)



--------------------------------------------------------------------------------

Optionee’s retirement on or after reaching age 55 with five years of service, or
(b) the Company’s termination of Optionee’s employment without Cause (as defined
below), then, if approved by the Compensation Committee of the Board of
Directors of Superior, any portion of the Option that has not yet vested shall
become immediately exercisable on the date of such termination of employment.

2.3 If Optionee’s employment by the Company is terminated for Cause, the Option
shall terminate in full immediately, whether or not exercisable at the time of
termination of employment. “Cause” for termination of employment shall be deemed
to exist upon either (a) a final determination is made in accordance with the
terms of Optionee’s employment agreement, if any, with the Company that
Optionee’s employment has been terminated for “cause” within the meaning of the
employment agreement or (b), if Optionee is not subject to an employment
agreement: (i) failure to abide by the Company’s rules and regulations governing
the transaction of its business, including without limitation, its Code of
Business Ethics and Conduct; (ii) inattention to duties, or the commission of
acts within employment with the Company amounting to negligence or misconduct;
(iii) misappropriation of funds or property of the Company or committing any
fraud against the Company or against any other person or entity in the course of
employment with the Company; (iv) misappropriation of any corporate opportunity,
or otherwise obtaining personal profit from any transaction which is adverse to
the interests of the Company or to the benefits of which the Company is
entitled; or (v) the commission of a felony or other crime involving moral
turpitude.

2.4 Except as provided in Sections 2.5 and 2.6, if Optionee’s employment with
the Company is terminated, the Option must be exercised, to the extent
exercisable at the time of termination of employment, within 30 days of the date
on which Optionee ceases to be an employee, but in no event later than the tenth
anniversary of the Date of Grant.

2.5 If Optionee’s employment by the Company is terminated because of (a) death,
(b) disability (within the meaning of Section 22(e)(3) of the Code) or
(c) retirement on or after reaching age 55 with five years of service, the
Option must be exercised, to the extent exercisable at the time of termination
of employment, on or before the tenth anniversary of the Date of Grant. In the
event of Optionee’s death, the Option may, to the extent exercisable at the time
of death, be exercised by his estate, or by the person to whom such right
devolves from him by reason of his death. If Optionee’s employment is terminated
by the Company other than for Cause, then the Option must be exercised, to the
extent exercisable at the time of termination of employment, within five years
following the date of termination of employment, but in no event later than the
tenth anniversary of the Date of Grant.

2.6 If there has been a Change of Control (as defined in the Plan) of Superior,
(a) if the Option remains outstanding after the Change of Control, either as a
right to purchase Common Stock or as a right to purchase that number and class
of shares of stock or other securities or property (including without
limitation, cash) to which Optionee would have been entitled if, immediately
prior to the Change of Control, Optionee had been the record owner of the number
of shares of Common Stock then covered by the Option and (b) if Optionee’s
employment is terminated by the Company other than for Cause within a one-year
period following the Change of Control, then the Option must be exercised within
five years following the date of termination of employment, but in no event
later than the tenth anniversary of the Date of Grant.

 

2



--------------------------------------------------------------------------------

3.

FORFEITURE OF OPTION GAIN

3.1 If the Optionee engages in grossly negligent conduct or intentional
misconduct that either (i) requires the Company’s financial statements to be
restated at any time beginning on the Date of Grant and ending on the third
anniversary of the end of the final vesting date set forth in Section 1 or
(ii) results in an increase of the value of the Options upon exercise, then the
Committee, after considering the costs and benefits to the Company of doing so,
may seek recovery for the benefit of the Company of the difference between the
shares of Common Stock received upon exercise of the Options during the
three-year period following such conduct and the shares of Common Stock that
would have been received based on the restated financial statements or absent
the increase described in part (ii) above (the “Excess Shares”). All
determinations regarding the amount of the Excess Shares shall be made solely by
the Committee in good faith.

3.2 The Options granted hereunder are also subject to any clawback policies the
Company may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder.

3.3 If the Committee determines that Optionee owes any amount to the Company
under Sections 3.1 or 3.2 above, Optionee shall return to the Company the Excess
Shares (or the shares recoverable under Section 3.2) acquired by Optionee
pursuant to this Agreement (or other securities into which such shares have been
converted or exchanged) or, if no longer held by Optionee, Optionee shall pay to
the Company, without interest, all cash, securities or other assets received by
Optionee upon the sale or transfer of such shares. Optionee acknowledges that
the Company may, to the fullest extent permitted by applicable law, deduct such
amount owed from any amounts the Company owes Optionee from time to time for any
reason (including without limitation amounts owed to Optionee as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount Optionee owes it, Optionee hereby agrees to pay immediately the unpaid
balance to the Company.

4.

METHOD OF EXERCISE OF OPTION

Optionee may exercise all or a portion of the Option by contacting Merrill
Lynch, the Company’s third party administrator, or any successor administrator,
in accordance with the procedures established by Superior. Optionee shall
specify the number of shares to be purchased and must pay the total Exercise
Price of the shares, which may be accomplished in any manner set forth in the
Plan or approved by Superior. Once Superior or its delegee has received the
Exercise Price for the shares, the appropriate officer of Superior shall cause
the transfer of title of the shares purchased to Optionee on Superior’s stock
records and cause such shares to be issued in Optionee’s name or to an account
in Optionee’s name with his brokerage firm. Optionee shall not have any rights
as a stockholder until such shares are issued to him.

 

3



--------------------------------------------------------------------------------

5.

NO CONTRACT OF EMPLOYMENT INTENDED

Nothing in this Agreement shall confer upon Optionee any right to continue in
the employ of the Company, or to interfere in any way with the right of the
Company to terminate Optionee’s employment relationship with the Company at any
time.

6.

NON-TRANSFERABILITY, BINDING EFFECT AND SUCCESSORS

6.1 The Option may not be transferred, assigned, pledged or hypothecated in any
manner, by operation of law or otherwise, other than by will or by the laws of
descent and distribution, or pursuant to a domestic relations order, as defined
in the Code, and shall not be subject to execution, attachment or similar
process. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors and administrators and
permitted successors.

6.2 If in connection with a Change of Control, the Option is assumed by a
successor to the Company, then, as used herein, “Company” shall include any
successor to the Company’s business and assets that assumes and agrees to
perform this Agreement.

7.

INCONSISTENT PROVISIONS

The Option is subject to the provisions of the Plan as in effect on the date
hereof and as it may be amended. In the event any provision of this Agreement
conflicts with such a provision of the Plan, the Plan provision shall control.

8.

GOVERNING LAW

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
grant of the Options or this Agreement, the parties hereby submit to and consent
to the exclusive jurisdiction of the courts of Harris County, Texas, or the
federal courts for the United States for the Southern District of Texas, and no
other courts, where this grant is made and/or to be performed.

9.

ENTIRE AGREEMENT; MODIFICATION; WAIVER

The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time by a written document signed by each of the

 

4



--------------------------------------------------------------------------------

parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes. Optionee acknowledges that a waiver by Superior of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any other provision of this Agreement, or of any subsequent breach
by the Optionee or any other Plan participant.

10.

ELECTRONIC DELIVERY; ACCEPTANCE OF AGREEMENT

10.1 Superior may, in its sole discretion, deliver any documents related to
Optionee’s current or future participation in the Plan by electronic means or
request your consent to participate in the Plan by electronic means. By
accepting the terms of this Agreement, Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by Superior or a
third party designated by Superior.

10.2 Optionee must expressly accept the terms and conditions of this Agreement
by electronically accepting this Agreement in a timely manner. If Optionee does
not accept the terms of this Agreement, this Option is subject to cancellation.

* * * * * * * * * * * * *

By clicking the “Accept” button, Optionee represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof. Optionee has reviewed the
Plan and this Agreement in their entirety and fully understands all provisions
of this Agreement. Optionee agrees to accept as binding, conclusive and final
all decisions or interpretations of the Compensation Committee of Superior’s
Board of Directors upon any questions arising under the Plan or this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

5